          Case 2:18-cr-00384-APG-EJY Document 109 Filed 04/21/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                                Case No.: 2:18-cr-00384-APG-EJY

 4          Plaintiff                                      Order Denying Motions in Limine

 5 v.                                                            [ECF Nos. 104, 105, 106]

 6 DEMECIA SHONTRES WASHINGTON

 7          Defendant

 8

 9         The Government has filed three motions in limine. ECF Nos. 104, 105, 106. Local Rule

10 LCR 12-2 states that “motions in limine . . . will not be considered unless the movant attaches a

11 statement certifying that the parties have participated in the meet-and-confer process as defined

12 by LR IA 1-3(f) and have been unable to resolve the matter without court action.” The

13 Government has not attached such a certification. I therefore deny the motions in limine without

14 prejudice. If the Government is unable to reach an agreement with defense counsel on the issues

15 in the motion, it may refile any or all of the motions. But, given the impending trial date, the

16 motion must include a briefing schedule agreed to by the parties.

17         DATED this 21st day of April, 2021.

18

19
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23
